                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION



DUFFY GUILLORY, JR.                                   CIVIL ACTION NO. 18-1634
VERSUS                                                JUDGE TERRY A. DOUGHTY
STARR INDEMNITY & LIABILITY                           MAG. JUDGE KAREN L. HAYES
COMPANY, ET AL.
                                            JUDGMENT
       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED that Plaintiff’s Motion to Remand and associated request for costs,

expenses, and fees [Doc. No. 12], is DENIED.

       IT IS FURTHER ORDERED that the Motion to Dismiss [Doc. No. 10] filed by the State

of Louisiana, through the Department of Transportation and Development (“DOTD”) is

GRANTED IN PART and DENIED IN PART. Plaintiff’s claims against the State of Louisiana,

through the DOTD, are DISMISSED WITHOUT PREJUDICE, for lack of subject matter

jurisdiction, for the reasons set forth in the Report and Recommendation only. The DOTD’s

Motion to Dismiss is otherwise DENIED.

       IT IS FURTHER ORDERED that Defendants’ Motion to Strike [Doc. No. 22] is

DENIED AS MOOT.

       MONROE, LOUISIANA, this 1st day of April, 2019.


                                              _____________________________________
                                                    Terry A. Doughty
                                                    United States District Judge
